                  Case 20-12841-MFW                 Doc 640        Filed 01/12/21         Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    YOUFIT HEALTH CLUBS, LLC, et al., 1                         Case No. 20-12841 (MFW)

                                   Debtors.                     (Jointly Administered)

                                                                Objection Deadline: January 26, 2021 at 4:00 p.m.
                                                                (prevailing Eastern Time)
                                                                Hearing Date: To be determined if any objection is filed


  SECOND MONTHLY FEE STATEMENT OF PHOENIX EXECUTIVE SERVICES,
    LLC, PROVIDING A CHIEF RESTRUCTURING OFFICER AND CERTAIN
 ADDITIONAL PERSONNEL TO THE DEBTORS, AND FOR COMPENSATION FOR
SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED FROM
     THE PERIOD OF NOVEMBER 30, 2020 THROUGH DECEMBER 31, 2020

Name of Applicant:                                               Phoenix Executive Services, LLC

Authorized to Provide Professional Services to:                  YouFit Health Clubs, LLC, et al.

Date of Retention:                              December 3, 2020 nunc pro tunc to November 9,
                                                2020
Period for Which Compensation and Reimbursement November 30, 2020 through December 31, 2020
sought:

Amount of Compensation Sought as Actual,                         $506,748.00
Reasonable and Necessary:

Amount of Expense Reimbursement Sought as                        $182.25
Actual, Reasonable, and Necessary:
This is a(n):         X Monthly                     Interim                      Final Statement

This Statement does not include any hours incurred in connection with preparation of this
Statement.

This is the second monthly fee statement filed by Phoenix Executive Services, LLC in this case.



1
      The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
      of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
      federal tax identification numbers is not provided herein. A complete list of such information may be obtained
      on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
      debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach,
      FL 33442.
ACTIVE 54618157v1
                Case 20-12841-MFW               Doc 640       Filed 01/12/21         Page 2 of 3




        Phoenix Executive Services, LLC (“Phoenix”), providing the above-captioned debtors and

debtors in possession (the “Debtors”) with a chief restructuring officer (“CRO”) and certain

additional personnel, hereby submits the Second Monthly Fee Statement of Phoenix Executive

Services, LLC, Providing a Chief Restructuring Officer and Certain Additional Personnel to the

Debtors and for Compensation for Services Rendered and Reimbursement of Expenses Incurred

from the Period of November 30, 2020 through December 31, 2020 (the “Monthly Fee Statement”)

pursuant to section 363 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the

“Bankruptcy Code”), the Motion of the Debtors for Entry of an Order (I) Authorizing the Debtors

to Employ and Retain Phoenix Executive Services, LLC to Provide the Debtors With a Chief

Restructuring Officer and Additional Personnel and (II) Designating Brian Gleason as the

Debtors’ Chief Restructuring Officer, Nunc Pro Tunc to the Petition Date [Docket No. 80] (the

“Retention Application”), and the Order (I) Authorizing the Debtors to Employ and Retain

Phoenix Executive Services, LLC to Provide the Debtors with a Chief Restructuring Officer and

Additional Personnel and (II) Designating Brian Gleason as the Debtors’ Chief Restructuring

Officer, Nunc Pro Tunc to the Petition Date [Docket No. 195] (the “Retention Order”), and

consistent with Rule 2016 of the Federal Rules of Bankruptcy Procedures (the “Bankruptcy

Rules”) and the Local Rules of Practice and Procedure for the United States Bankruptcy Court for

the District of Delaware (the “Local Rules”). By this Monthly Fee Statement, Phoenix seeks

compensation in the amount of $506,748.00 in fees for the reasonable and necessary professional

services Phoenix rendered to the Debtors and reimbursement of $182.25 in actual and necessary

expenses incurred from November 30, 2020 through December 31, 2020 (the “Fee Period”). 2



2
  The engagement letter (as referenced in the Retention Order and attached as Exhibit A to the Retention Application)
between the Debtors and Phoenix provides that Phoenix will be compensated (i) a fixed weekly fee at a rate of $25,000
                                                         2
ACTIVE 54618157v1
                Case 20-12841-MFW               Doc 640       Filed 01/12/21        Page 3 of 3




        In support of this Monthly Fee Statement and in accordance with the Retention Order,

Phoenix’s monthly compensation and Staffing Report (as defined in the Retention Order) for the

period from November 30, 2020 through December 31, 2020 is attached as Exhibit 1 hereto.

        WHEREFORE, Phoenix requests that it be allowed compensation for its services rendered

during the Fee Period in the total amount of $506,748.00 and reimbursement of $182.25 in actual

and necessary expenses incurred by Phoenix and that such fees and expenses be paid as

administrative expenses of the Debtors’ estates pursuant to the Retention Order.


Dated: January 12, 2021                              Respectfully submitted,

                                                     PHOENIX EXECUTIVE SERVICES, LLC

                                                     /s/ Brian Gleason
                                                     Brian Gleason
                                                     Senior Managing Director
                                                     Phoenix Executive Services, LLC

                                                     Chief Restructuring Officer for the Debtors




per weekly period and (ii) hourly fees for the services of employees of subsidiaries or affiliates of Phoenix and/or
select independent contractors.
                                                         3
ACTIVE 54618157v1
